DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on January 11, 2021.
Claims 1, 3-8 and 10-25 are pending.
Claims 1, 3, 4, 8, 10, 11, 16 and 21 have been amended.
Claims 2 and 9 have been canceled.

Allowable Subject Matter
Claims 1, 3-8 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “transmitting a first control signal indicating which the format difference data is determined as the transmission target to the vehicle terminal, prior to the transmitting of the determined format difference data, wherein the vehicle terminal drives a system using a format of software image, which is not the determined format according to the first control signal." as recited in the independent claim 1 and similarly in independent claim 8.
The cited prior arts taken alone or in combination fail to disclose “driving, by the vehicle software update apparatus, a system using a software image corresponding to a format difference data, which is not determined as the transmission target; transmitting, by the vehicle software update apparatus, a second control signal indicating when the system is completely driven, to the server; receiving, by the vehicle software update .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 4, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191